EXAMINER’S AMENDMENT
Election/Restrictions
Independent Claim 1 are allowable over the prior art of record. The restriction requirement among Species I-IX, as set forth in the Office action mailed on 03/14/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/14/2022 is withdrawn.
Accordingly, Claims 9-10 & 13-17, which are directed to a nonelected invention, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Specification
The examiner approves applicant’s new title filed 06/22/2022 of:
ARRAY SUBSTRATE FOR FLEXIBLE DISPLAY PANEL INCLUDING GAP BETWEEN PEFRIPHERAL TRACE AND INSULATING LAYER

Claim Rejections - 35 USC § 112(a) – Lack of Enablement
The previous rejections under § 112(a) are withdrawn in view of applicant’s claim amendments filed 06/22/2022.

Claim Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s representative Chien-hung Yu (Andy) authorized this amendment in an email correspondence sent 06/30/2022:
The application has been amended as follows: 
Amend Claim 9 as follows:
9. (withdrawn) The array substrate according to claim 1, wherein rd insulating layer.

Amend Claim 10 as follows:
10. (withdrawn) The array substrate according to claim 1, wherein 

Regarding Claim 12:
	Cancel Claim 12.









REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 7-11, & 13-17 are allowed because the closest prior art of record (i.e. Tanaka, Kim) neither anticipates nor renders obvious the limitations of independent Claim 1, each similarly including an array substrate (see applicant’s Fig. 6 for reference) comprising, inter alia: 
a third insulating layer (e.g. one or more of layers 120/130/140) disposed on the base and having an opening, wherein the first insulating layer (150) is disposed on the third insulating layer, and the opening of the first insulating layer overlaps the opening of the third insulating layer; and
a fourth insulating layer (145) disposed in the opening of the third insulating layer, wherein the peripheral trace (L1) is disposed on the fourth insulating layer;
in combination with the other structural limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892